Per Curiam,
We find nothing in this record to distinguish the case from the many in which it has been held both by the Supreme Court and by this court, that where the proceedings are regular, and no abuse of discretion is apparant, the appellate court will not reverse the_ order of the quarter sessions refusing an application for a liquor license. Where more licenses are applied for than under all of the facts and circumstances are necessary for the accommodation of the public, the quarter sessions must necessarily determine between them. This is as much and as plainly within the discretion of that court as the determination of the question whether any license is necessary in the township, borough or city. The presumption, as .has been repeatedly said, that the action of the court was judicial and not arbitrary cannot be rebutted by an argument from evidence that the court ought to have reached a different conclusion.
The order is affirmed.